114 Ga. App. 451 (1966)
151 S.E.2d 883
SHEPPARD
v.
SHEPPARD et al.
42305.
Court of Appeals of Georgia.
Argued September 13, 1966.
Decided October 10, 1966.
*452 McCamy, Minor, Vining & Phillips, Joseph T. Tuggle, Jr., for appellant.
Mitchell & Mitchell, D. W. Mitchell, Jr., for appellee.
HALL, Judge.
The evidence in this negligence action shows that the injuries of the plaintiff were due to the negligence of the defendant, or to the plaintiff's own negligence, or to both.
The trial court erred in overruling the plaintiff's motion for new trial on the ground that the court charged the jury principles of law relating to unavoidable accident. Atlantic C. L. R. Co. v. Jones, 132 Ga. 189, 196 (63 S.E. 834); Everett v. Clegg, 213 Ga. 168 (97 SE2d 689); Toles v. Hair, 83 Ga. App. 144 (63 SE2d 3); accord Bush v. Skelton, 91 Ga. App. 83, 85 (84 SE2d 835).
Judgment reversed. Nichols, P. J., and Deen, J., concur.